DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transversal axis is shorter than the longitudinal axis (claim 13) must be shown or the feature(s) canceled from the claim(s).  NOTE that fig. 5 appears to contradict this limitation because both the transverse axis 10 and the longitudinal axis 11 are shown to be the same.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 2, line 4, the limitation of “a transversal axis” is unclear because is this axis the same as claimed in claim 1 or another transversal axis of the upper part? 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6,13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morris (US 20140360053 A1).
 	For claim 1, Morris discloses a device (figs. 5-8) for protecting paws, which comprises: an upper part (801,806; or as shown in fig. 8) and a lower part (701,702; or as shown in fig. 7), each having a shank portion (702,806) and a paw portion (701,801), wherein the upper and lower parts are connected in sections at edges of the upper and lower parts (as shown in fig. 5, the shoe is formed by connecting edges of the upper part of fig. 8 and the lower part of fig. 7), forming a shank and a closed paw holder adjacent to the shank (as shown in fig. 5), wherein the paw portion of the lower part comprising a first semi-oval shape (fig. 7 shows a semi-oval shape, for example, in the 

    PNG
    media_image1.png
    629
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    874
    media_image2.png
    Greyscale

	For claim 2, Morris discloses wherein both the first and second semi-oval shapes are arranged symmetrically with respect to the shank axis, and wherein the second semi-oval shape adjoining, along the longitudinal axis thereof, the shank portion of the upper part has, at an end portion of a transversal axis of the upper part facing away from the shank portion, the end portion tapered to form an apex (as shown in fig. 5 or fig. 7 at ref. or fig. 8 at ref. 805).  
	For claim 6, Morris discloses two tension fasteners (803,703,509,508,704,803) connecting the upper part to the lower part located in an area of an open shank end on an outside of the shank.  
	For claim 13, Morris discloses the device according to claim 1, and further discloses wherein the transversal axis is shorter than the longitudinal axis (fig. 6 shows .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Bobko et al. (US 20160143250 A1).
 	For claim 3, Morris is silent about wherein the shank portion of the upper part comprises a reinforcement.  
	Bobko et al. teach a device for protecting paws comprising a shank portion of an upper part having a reinforcement (para. 0036, 0049). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the upper part of Morris with a reinforcement as taught by Bobko et al. in order to provide more strength and durability for the device. 

	For claim 5, Morris as modified by Bobko et al. is silent about wherein the cover part comprises a vent opening sealed with a breathable membrane.  It would have been an obvious substitution of functional equivalent to substitute the breathable water impervious material of cover part 110 of Morris as modified by Bobko et al. with the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Montgomery (US 20160106066 A1).
 	For claim 7, Morris is silent about wherein the shank portion of the lower part is extended beyond an open shank end toward a slip-off protection, which in closed position, is tapered conically away from the shank.
	Montgomery teaches a device for protecting paws comprising a shank portion (fig. 3, where ref. 34 is pointing at) of the lower part (2) is extended beyond the open shank end toward a slip-off protection (3,6). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the lower part of Morris be extended beyond the open shank end toward a slip-off protection as taught by Montgomery in order to provide added securement of the device onto the animal’s leg. 
	Morris as modified by Montgomery teaches, in closed position, the slip-off protection does not taper conically away from the shank but not, in closed position, is tapered conically away from the shank. It would have been an obvious substitution of functional equivalent to substitute, in closed position, the slip-off protection does not tapered conically away from the shank of Morris as modified by Montgomery with, in closed position, is tapered conically away from the shank, since a simple substitution of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as modified by Montgomery as applied to claims 1,7 above, and further in view of Entler (US 20140150299 A1).
 	For claim 8, Morris as modified by Montgomery is silent about wherein the slip-off protection is equipped with a non-slip coating in sections on an inside of the slip-off protection.  
 	Entler teaches a device for protecting paws comprising a slip-off protection (6) is equipped with a non-slip coating in sections on the inside of the slip-off protection (para. 0031, the PVC coating from KITTRICH LLC). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the slip-off protection of Morris as modified by Montgomery be equipped with a non-slip coating in sections on the inside as taught by Entler in order to provide better traction for securement around the leg of the animal. 
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Heisler (US 20070271681 A1).
 	For claim 9, Morris is silent about wherein the upper and lower parts are made from polyurethane foam.
 	Heisler teaches a device for protecting paws comprising upper and lower parts are made from polyurethane foam (para. 0045). It would have been obvious to one 
	For claim 10, Morris as modified by Heisler is silent about wherein the polyurethane foam has a material thickness of 1-3 mm and a tensile strength of about 8,1 N/mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the polyurethane foam of Morris as modified by Heisler with a material thickness of 1-3 mm and a tensile strength of about 8,1 N/mm2, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on how much cushion and strength the user wishes to have for the material of the device).  In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Maloney et al. (US 20120132153 A1).
 	For claim 11, Morris teaches the device according to claim 1, but is silent about wherein the paw portion of the lower part further comprises a first concave indentation between the first semi-oval shape and the transversal axis, the first concave indentation being curved inwardly towards an interior of the closed paw holder.  
 	Maloney et al. teach a device for protecting paws wherein the paw portion of the lower part further comprises a first concave indentation (56) in the front area of the lower part (see fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower part of the 
	The combination of Morris as modified by Maloney et al. would result in the paw portion of the lower part (of Morris) further comprises the first concave indentation (as relied on Maloney) between the first semi-oval shape and the transversal axis (Maloney teaches the indentation in the front area near the toe, thus, as combined with Morris, the indentation would be in between the first semi-oval shape and the transversal axis), the first concave indentation being curved inwardly towards an interior of the closed paw holder (as taught by Maloney; also, an interior of the holder can be any area or space inside and if one view from top to bottom, the indentation of Maloney does curved inwardly towards an interior of the holder).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Stark (US D382378 S).
 	For claim 12, Morris teaches the device according to claim 1, but is silent about wherein the shank portion of the lower part further comprises a second concave indentation, the second concave indentation being curved inwardly towards an interior of the shank.
	Stark teaches device for protecting paws wherein the shank portion of the lower part further comprises a second concave indentation, the second concave indentation being curved inwardly towards an interior of the shank (see examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shank portion of the lower part . 


    PNG
    media_image3.png
    509
    797
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 1/22/2022 have been fully considered but they are not persuasive.
Applicant argued that the Action refers to the overboot shown in Figures 5-8 that, in its nylon upper 801, includes two parts with a triangular interior section 806-A and a triangular exterior section 806-B, which includes excess material for folding over the interior section 806-A of the nylon upper 801. As a result, the nylon upper 801 is formed from two parts having a triangular shape that are connected by straps 802, 803. Thus, Morris does not disclose a closed surface that, in cooperation with a lower part, forms a paw holding space, wherein the paw portion of the lower part comprises a first semi-oval shape adjoining, along a transversal axis thereof, the shank portion of the lower part, and wherein the paw portion of the upper part comprises a second semi-oval shape adjoining, along a longitudinal axis thereof, the shank portion of the upper part, as now defined by amended Claim 1.

	Within the scope of “comprising”, regardless of the upper part formed by two parts or not and regardless of the triangular shape or not, these parts come together and form the upper part with a top view in fig. 8 that shows a semi-oval shape in the toe 
Applicant argued that regarding the embodiment shown in Figures 1 - 4 of Morris, the dog boot is made of a grid of flexible LSR strands that permit air to flow between the dog's paw and the outside of the boot. Accordingly, the dog boot Morris cannot disclose a device for protecting paws or a protective boot, as now defined by amended Claim 1, since the outside of the dog boot freely communicates with the inside of the dog boot without preventing an exchange of foreign matter, such as debris or sharp particles that are harmful to the dog's paw.

 	The examiner did not rely on figs. 1-4, thus, applicant’s argument is mooted. 
Applicant argued that as shown in Figures 5'and 5", a distinction is made between transversal axes and longitudinal axes in the case of the semi-oval, with the transversal axes always being shorter than the longitudinal axes. In contrast, any axes selected from Figures 1 and 2 of U.S. Publication No. 2016/106066 to Montgomery do not meet this criterion. In addition, Figures 1 and 2 of Montgomery are top views (i.e., projections) of the paw protection area shown in longitudinal section in Figure 5 of the subject application, and thus do not represent cutting templates of the upper and lower parts as shown in Figure 5. Thus, a comparison of these figures is inaccurate.

 	 Montgomery was not relied on as the main reference with transversal and longitudinal axes. Thus, applicant’s argument is mooted. From the rejection, Montgomery was relied on for a device for protecting paws comprising a shank portion (fig. 3, where ref. 34 is pointing at) of the lower part (2) is extended beyond the open shank end toward a slip-off protection (3,6). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the lower part of Morris be extended beyond the open shank end 
Applicant argued that the paw protection area described in Montgomery is sack-shaped, as can be seen from Figure 5 of Montgomery. A semi-spherical paw section adjoins a shaft section, which is pulled over the paw like a stocking and is symmetrically rounded at the end. However, the special anatomy of a dog's paw has clearly not been taken into account in this design.

	Montgomery was not relied on as the main reference to teach a semi-spherical paw section adjoins a shaft section, which is pulled over the paw like a stocking and is symmetrically rounded at the end. Thus, applicant’s argument is mooted. From the rejection, Montgomery was relied on for a device for protecting paws comprising a shank portion (fig. 3, where ref. 34 is pointing at) of the lower part (2) is extended beyond the open shank end toward a slip-off protection (3,6). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the lower part of Morris be extended beyond the open shank end toward a slip-off protection as taught by Montgomery in order to provide added securement of the device onto the animal’s leg.
Applicant argued that from Figure 2 of the subject application, it can be seen that due to the semi-oval of the lower and upper parts, following the edge-side connection of these parts is performed, on the front at the transition between the lower part and the upper part due to the different dimensions of the two semi-ovals results in the material causing tension and a raised point being created, which differs entirely from the symmetrical shape of the end tip of the paw protection area described in Montgomery. This raised tip creates a stable, frame-like structure of the paw protection area, which enables a natural sequence of movements, and at the same time supports the dog's paw during movement, thereby preventing injuries.

	Montgomery was not relied on as the main reference to teach a semi-spherical paw section or a raised tip. Thus, applicant’s argument is mooted. From the rejection, Montgomery was relied on for a device for protecting paws comprising a shank portion .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643